significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c may to ep rat oki in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a december to november fiscal_year the company had declining sales and negative earnings for the fiscal years ended date the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date are to be timely if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date please note that nothing in this letter precludes a request for a modification of this condition please also note that should such a request be made a new user_fee will your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely jo t amhp j-- - james e holland jr manager employee_plans actuarial group
